NANCY STEFFEN RAHMEYER, J.
I concur with the majority opinion that there is a bare minimum legal basis for the entry of a full order of protection. I write separately because the legislature’s failure to require an “immediate and present danger” to have a full order of protection entered is illogical. A statute that was enacted to prevent potential domestic violence has increasingly been used as a substitute for the filing of criminal charges in assault and battery cases.1 In this case, according to the complainant, two adult women who lived in the same home were involved in a “physical altercation.” Petitioner did not explain the physical altercation other than to describe her injuries. Further, Petitioner did not file a criminal complaint; she moved out. She filed for an order of protection after she returned *152to retrieve her belongings (bringing friends with her) and engaged in a “verbal altercation” with Mitchell. Mitchell is then accused of initiating conversations with Petitioner via text, phone calls, and Facebook. Petitioner indicated the tone was “verbally abusive.” There is no indication that Petitioner was in immediate and present danger from the “verbal abuse.”
I question that the serious consequences to Mitchell under the Federal Gun Control Act, 18 U.S.C. 922(g)(8),2 should be imposed based upon an unexplained “physical altercation” between the parties, “verbal abuse,” and Petitioner’s knowledge that Mitchell owns a gun. “ ‘[T]he Adult Abuse Act was not meant to be a panacea for the minor arguments that frequently occur between neighbors.’ ” C.H. v. Wolfe, 302 S.W.3d 702, 707 (Mo.App. W.D.2009) (quoting Wallace v. Van Pelt, 969 S.W.2d 380, 386 (Mo.App. W.D.1998)). Likewise, the Act should not be a panacea for broken relationships and harsh words on Face-book or in texts. It seems to me that to be entitled to a full order of protection, the legislature should require that a claimant at least give lip service to some evidence that he or she is in an immediate and present danger of future abuse.

. There were 2,649 Adult Abuse petitions filed in Greene County in 2011 alone. Office of State Courts Administrator 2011 Annual Report Supplement, Table 42, Circuit Court, FY 2011, Domestic Relations Cases Filed and Disposed by Case Type, http://www.courts. mo.gov/file.jsp?id=51741.


. See Towell v. Steger, 154 S.W.3d 471, 475-76 (2005) (discussing the consequences of orders of protection being entered, including: loss of right to possess a firearm, even for recreational purposes; potential loss of livelihood if in the military or law enforcement; plus, the stigma attached to being found a "stalker” in background searches).